Case 6:18-bk-19174-SC   Doc 13 Filed 11/13/18 Entered 11/13/18 23:22:15   Desc
                         Main Document    Page 1 of 10
Case 6:18-bk-19174-SC   Doc 13 Filed 11/13/18 Entered 11/13/18 23:22:15   Desc
                         Main Document    Page 2 of 10
Case 6:18-bk-19174-SC   Doc 13 Filed 11/13/18 Entered 11/13/18 23:22:15   Desc
                         Main Document    Page 3 of 10
Case 6:18-bk-19174-SC   Doc 13 Filed 11/13/18 Entered 11/13/18 23:22:15   Desc
                         Main Document    Page 4 of 10
Case 6:18-bk-19174-SC   Doc 13 Filed 11/13/18 Entered 11/13/18 23:22:15   Desc
                         Main Document    Page 5 of 10
Case 6:18-bk-19174-SC   Doc 13 Filed 11/13/18 Entered 11/13/18 23:22:15   Desc
                         Main Document    Page 6 of 10
Case 6:18-bk-19174-SC   Doc 13 Filed 11/13/18 Entered 11/13/18 23:22:15   Desc
                         Main Document    Page 7 of 10
Case 6:18-bk-19174-SC   Doc 13 Filed 11/13/18 Entered 11/13/18 23:22:15   Desc
                         Main Document    Page 8 of 10
Case 6:18-bk-19174-SC   Doc 13 Filed 11/13/18 Entered 11/13/18 23:22:15   Desc
                         Main Document    Page 9 of 10
Case 6:18-bk-19174-SC   Doc 13 Filed 11/13/18 Entered 11/13/18 23:22:15   Desc
                        Main Document    Page 10 of 10
